TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00487-CV



                                      In re Jessica Edwards

                                    F. R. and J. R., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
         NO. 13-2094, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of F. R. and J.R. The subject

of this proceeding is Jessica Edwards, appellants’ attorney.

               Appellants filed their notice of appeal on July 17, 2017, and their brief was originally

due on August 17, 2017. On August 17, 2017, we granted appellants’ first motion for extension of

time and ordered counsel to file appellants’ brief no later than August 29, 2017. To date, appellants’

brief has not been filed.

               Therefore, it is hereby ordered that Jessica Edwards shall appear in person before this

Court on Wednesday, September 27, 2017, at 1:30 p.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
County, Texas, to show cause why she should not be held in contempt and have sanctions imposed

for her failure to obey our August 17, 2017 order. This order to show cause will be withdrawn and

Edwards will be relieved of her obligation to appear before this Court as ordered above if the Clerk

of this Court receives appellants’ brief on or before September 25, 2017.

               It is ordered on September 15, 2017.



Before Justices Puryear, Field, and Bourland




                                                 2